— In an action, inter alia, to recover damages for the maintenance of a nuisance, defendants appeal from a judgment of the Supreme Court, Suffolk County (Baisley, J.), entered April 7, 1981, which awarded plaintiffs compensatory and punitive damages, after a jury trial. Judgment modified, on the law, by deleting the provisions awarding plaintiffs punitive damages, and substituting a provision dismissing plaintiffs’ claims for such damages. As so modified, judgment affirmed, without costs or disbursements. There is no evidence in the record that defendants were guilty of “quasi-criminal conduct” or of such utterly reckless behavior as would justify an award for punitive damages (see Gordon v Nationwide Mut. Ins. Co., 37 AD2d *606265, 271; Caldwell v New Jersey Steamboat Co., 47 NY 282, 296). Moreover, plaintiffs have not alleged facts demonstrating a malicious intent on the part of defendants to injure plaintiffs. Nor have they demonstrated that type of “gross, wanton or willful fraud or other morally culpable conduct upon which punitive damages may be awarded” (see Empire State Fed. Sav. & Loan Assn, v Commercial Union Ins. Co., 67 AD2d 676). Mollen, P. J., Gibbons, Weinstein and Rubin, JJ., concur.